DETAILED ACTION
	Claims 1-19 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 103
Claims 1-5, 7-11, and 17 were previously rejected under 35 U.S.C. 103 as being unpatentable over Birajdar et al. (Journal of Chemical and Pharmaceutical Research, 2013, 583-589).
The Applicant has traversed the rejection on the grounds that Birajdar et al. teach their compound to be an antibacterial and antitubercular agent, and that the person of ordinary skill in the art would not look to Birajdar et al. to make a sigma-1 receptor targeting compound.
The Examiner has considered the traversal fully, but must disagree for the following reasons.  Firstly, there is no requirement that the problem solved by the prior art or by modifying the prior art needs to be the same problem solved by the examined claims.  The court of In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) stated that, "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant."
Additionally, there is a reason to select the compound of Birajdar et al. as the compound has been shown to have antibacterial and antitubercular activity.  
Therefore, the rejection is maintained.
Claims 1-5, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over deJesus et al. (US PGPUB 2018/0009807, earliest filing date of January 29, 2015.)
The Applicant has traversed the rejection on the grounds that deJesus et al. teach their compound to be an ROMK inhibitor, and that the person of ordinary skill in the art would not look to deJesus et al. to make a sigma-1 receptor targeting compound.
The Examiner has considered the traversal fully, but must disagree for the following reasons.  Firstly, there is no requirement that the problem solved by the prior art or by modifying the prior art needs to be the same problem solved by the examined claims.  The court of In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) stated that, "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant."
Additionally, there is a reason to select the compound of deJesus et al. as the compound has been shown to have ROMK inhibitory activity.  
Therefore, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Birajdar et al. (Journal of Chemical and Pharmaceutical Research, 2013, 583-589).
Birajdar et al. teach the compound 
    PNG
    media_image1.png
    179
    354
    media_image1.png
    Greyscale
 and its effectiveness as an antibacterial agent.  The compound corresponds to the claims where p is 0, R1 is alkyl, R3 and R3’ are hydrogen, m is 1, R5 and R5’ are hydrogen, X is a bond, n is 2, the first R6 is OR10 and all other R6s and R6’s are hydrogen, R10 is hydrogen, and R2 is a heterocyclyl.  See compound 4n, page 585 and biological data on pages 587-588.  However, the compound of Birajdar et al. is specifically excluded by the proviso at the end of claim 1.
The present claims embrace adjacent homologues of the excluded compound of Birajdar et al.  An adjacent homologue is presumed to be an obvious variant against a claim to a compound, and the burden is on the Applicant to rebut the presumption with some sort of secondary consideration.  In re Henze (CCPA 1950, 85 USPQ 261)  -CH2- is an adjacent homologue of –CH2CH2-, which is achieved when m is 2 instead of 1.  Therefore, -CH2- and –CH2CH2- are considered to be obvious variants as there is not currently any evidence to the contrary.  Additionally, hydrogen and methyl in the case of R3 have been deemed to be obvious variants by the court of In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137).  
  There would be a reasonable expectation of success as compounds of similar structure are expected to have similar properties, and Birajdar et al. teach that their compound has antibacterial activity.
Therefore, the claims are prima facie obvious over the prior art.
Claims 1-5, 7, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over deJesus et al. (US PGPUB 2018/0009807, earliest filing date of January 29, 2015.)
deJesus et al. teach the compound 
    PNG
    media_image2.png
    239
    480
    media_image2.png
    Greyscale
 and its effectiveness as an inhibitor of the ROMK channel.  The compound corresponds to the claims where p is 0, R1 is substituted cycloalkyl, R3 and R3’ are hydrogen, m is 1, R5 and R5’ are hydrogen, X is a bond, n is 1, R6 is OR10 and R6 is hydrogen, R10 is hydrogen, and R2 is a heterocyclyl.  See compound 4n, page 585 and biological data on pages 587-588.  However, the compound of deJesus et al. is specifically excluded by the proviso at the end of claim 1.
The present claims embrace adjacent homologues of the excluded compound of deJesus et al.  An adjacent homologue is presumed to be an obvious variant against a claim to a compound, and the burden is on the Applicant to rebut the presumption with some sort of secondary consideration.  In re Henze (CCPA 1950, 85 USPQ 261)  -CH2- is an adjacent homologue of –CH2CH2-, which is achieved when m is 2 instead of 1.  Therefore, -CH2- and –CH2CH2- are considered to be obvious variants as there is not currently any evidence to the contrary.  Additionally, hydrogen and methyl in the case of R3 have been deemed to be obvious variants by the court of In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137).  
  There would be a reasonable expectation of success as compounds of similar structure are expected to have similar properties, and deJesus et al. teach that their compound has ROMK channel inhibitory activity.
Therefore, the claims are prima facie obvious over the prior art.
Allowable Subject Matter
Claims 6, 12-14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1-5, 7-11, and 17 are rejected.  Claims 6, 12-14, and 19 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626